Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Ota et al. (U.S. App. 2017/0052621) teaches a control method for a display system including a first display device, a second display device, and a third display device communicably coupled to one another (see Fig. 1, projector and two tablets), the control method comprising: transmitting, by the first the first display device, first image information to each of the second display device and the third display device (see Fig. 7 communication between projector and tablets); displaying, by the second display device, a first image on a first display surface based on the first image information (see Fig. 7 and 12 receiving and displaying input from tablet to projector); detecting, by the second display device, first pointer with respect to the first display surface  (see at least Figs. 7, 8, and 12 receiving and displaying input from projector and displaying it on projector and the tablet originating from the point body 3); transmitting, by the second display device, the first pointer to the first display device (see Fig. 8, respective objects drawn from pointer input); generating, by the first the first display device, a first drawing object based on the first information and transmitting (see at least Para. 77 and 80 generating drawing object on respective tablets), by the first the first display device, second image information including the first drawing object to each of the second display device and the third display device; and displaying, by each of the second display device and the third display device, a second image based on the 
Nakamura et al. (U.S. App. 2015/0310756) teaches first information indicating a first pointer and the position of the first pointer (see at least Para. 213 pen and writing with the pen) and information, wherein: the third display device is prohibited from inputting a position from a pointer (see at least Figs. 24A-25F where a selected touch panel from multiple touch panel devices of learners is authorized to share their work to the blackboard by the instructor that includes text, images, and writing in Figs. 29A and Para. 62), and the first image information and the second image information are transmitted to the third display device (see Fig. 25F a learner’s marked up screen is sent to the other devices in the blackboard).
Singh (U.S. App. 2014/0160153) teaches via the second display device (See Fig. 2, device to device mesh-like communications in Para. 40).
In regard to claim 11, Ota teaches a display system comprising a first display device, a second display device, and a third display device communicably coupled to one another, wherein the first display device includes a first transmitting section configured to transmit first image information to each of the second display device and the third display device, the second display device (see at least Figs. 1, 7, and 8 disclosing tablets connected to a projector and accepting input from each device to display it) includes: a display control section configured to display a first image on a first display surface based on the first image information (see Fig. 7 communication between projector and tablets); a position detecting section configured to detect a position of a pointer with respect to the first display surface (See at least Fig. 1 and Para. 43 touch 
	Ota is not relied upon to teach indicating the position of the pointer and information, wherein: the third display device is prohibited from inputting a position from a pointer, and the first image information and the second image information are transmitted to the third display device via the second display device.
As discussed above, Ota does disclose the known technique of a pointer device input (see at least Fig. 1, Item 3).
However, Nakamura and Singh teaches indicating the position of the pointer (see Fig. 7B and 8, stylus orientation and position displayed).
However, Nakamura teaches indicating the position of the pointer (see at least Para. 213 pen and writing with the pen) and information, wherein: the third display device is prohibited from inputting a position from a pointer (see at least Figs. 24A-25F where a selected touch panel of multiple touch panels of learners is authorized to share their work to the blackboard by the instructor that includes text, images, and writing in Figs. 29A and 62), and the first image information and the second image information are 
However, Singh teaches via the second display device (See Fig. 2, device to device mesh-like communications in Para. 40).
The references neither singularly nor in combination teach the now incorporated previously indicated allowable subject matter found in the independent claims.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694